Exhibit 10.54

AMENDED AND RESTATED PLEDGE AGREEMENT

THIS AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of February 9, 2012 (as
further amended, restated, supplemented or otherwise modified from time to time,
this “Pledge Agreement”), is made by BLACKBAUD, INC., a Delaware corporation
(the “Borrower” and those additional Subsidiaries of the Borrower which become
parties to this Pledge Agreement by executing a supplement hereto (a “Pledge
Agreement Supplement”) in substantially the form attached hereto as Annex I
(such additional Subsidiaries, together with the Borrower, as pledgors, the
“Pledgors” and, each individually, a “Pledgor”), in favor of JPMORGAN CHASE
BANK, N.A. (“JPMCB”), as Administrative Agent (in such capacity, the
“Administrative Agent”) for the ratable benefit of itself and the financial
institutions (the “Lenders”) from time to time parties to the Amended and
Restated Credit Agreement, dated of even date herewith (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders and the Administrative
Agent.

PRELIMINARY STATEMENTS

WHEREAS, pursuant to the terms of the Credit Agreement, the Lenders have agreed
to make Extensions of Credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, this Pledge Agreement, upon its effectiveness, amends and restates the
Pledge Agreement, dated as of June 17, 2011, made by certain of the Pledgors in
favor of Wells Fargo Bank, National Association, as administrative agent under
the Existing Credit Agreement (as amended, supplemented or otherwise modified
prior to the date hereof, the “Existing Pledge Agreement”); and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Extensions of Credit to the Borrower under the Credit Agreement
that the Pledgors shall have executed and delivered this Pledge Agreement to the
Administrative Agent, for the ratable benefit of itself and the Lenders;

NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Administrative Agent and the Lenders to enter into and make available Extensions
of Credit pursuant to the Credit Agreement, the Pledgors hereby agree with the
Administrative Agent, for the ratable benefit of itself and the Lenders, as
follows:

SECTION 1. Defined Terms.

(a) The following terms shall have the following meanings:

“Code” means the Uniform Commercial Code as in effect in the State of New York
(as amended or otherwise modified from time to time); provided that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the Security Interests in any Collateral is governed by the
Uniform Commercial Code as in effect in



--------------------------------------------------------------------------------

a jurisdiction other than the State of New York, “Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.

“Collateral” means the Stock Collateral and the Partnership/LLC Collateral;
provided that notwithstanding the foregoing, “Collateral” shall not include any
Capital Stock in any Foreign Subsidiary that is not a First Tier Foreign
Subsidiary.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower, any other Pledgor or their respective
Domestic Subsidiaries directly owns or controls more than 50% of such Foreign
Subsidiary’s issued and outstanding shares of Capital Stock.

“Issuers” means the corporations that have issued the shares of Pledged Stock as
set forth in Schedule I hereto (as such schedule may be amended, restated,
supplemented or modified from time to time).

“Obligations” means, collectively, “Obligations” as defined in the Credit
Agreement and “Guaranteed Obligations” as defined in the Guaranty Agreement.

“Partnership/LLC Agreement” has the meaning set forth in Section 4(a).

“Partnership/LLC Collateral” means the Partnership/LLC Interests and all
Proceeds therefrom.

“Partnership/LLC Interests” means the entire partnership or membership interest
of the Pledgors in each Partnership/LLC (a) listed on Schedule I hereto (as such
schedule may be amended, restated, supplemented or modified from time to time)
and (b) now owned or existing or owned, acquired, or arising hereafter, in each
case including, without limitation, the Pledgors’ capital accounts, their
interest as partners or members in the net cash flow, net profit and net loss,
and items of income, gain, loss, deduction and credit of the Partnerships/LLCs,
their interests in all distributions made or to be made by the Partnerships/LLCs
to the Pledgors and all of the other economic rights, titles and interests of
the Pledgors as partners or members of the Partnerships/LLCs, whether set forth
in the partnership agreement or membership agreement of the Partnerships/LLCs,
by separate agreement or otherwise.

“Partnership/LLCs” means the partnership and limited liability companies that
have issued the Partnership/LLC Interests as set forth in Schedule I hereto (as
such schedule may be amended, restated, supplemented or modified from time to
time).

“Pledged Stock” means the shares of capital stock of each Issuer (a) listed on
Schedule I hereto (as such schedule may be amended, restated, supplemented or
modified from time to time) and (b) now owned or existing or owned, acquired, or
arising hereafter, together with all stock certificates, options or rights of
any nature whatsoever that may be issued or granted by such Issuer to the
Pledgors while this Pledge Agreement is in effect (including, without
limitation, all of the other economic rights, titles and interests of any
Pledgor as a shareholder or owner of such Issuer, whether set forth in the
articles, bylaws or other governing document of such Issuer, by separate
agreement or otherwise).

 

2



--------------------------------------------------------------------------------

“Proceeds” means all “Proceeds” as such term is defined in Section 9-102(64) of
the Code on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Stock and the
Partnership/LLC Interests, collections thereon, proceeds of sale thereof or
distributions with respect thereto.

“Security Interests” means the security interests granted pursuant to Section 2,
as well as all other security interests created or assigned as additional
security for the Obligations pursuant to the provisions of the Credit Agreement.

“Stock Collateral” means the Pledged Stock and all Proceeds therefrom.

(b) Capitalized terms defined in the Credit Agreement and not otherwise defined
herein shall have the meaning assigned thereto in the Credit Agreement. Where
the context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Pledgor, shall refer to such Pledgor’s Collateral or the
relevant part thereof. Capitalized terms defined in the Code and not otherwise
defined herein shall have the meaning assigned thereto in the Code.

SECTION 2. Pledge and Grant of Security Interest. The Pledgors hereby deliver to
the Administrative Agent, for the ratable benefit of the Administrative Agent
and the Lenders, all certificates representing the Pledged Stock and
Partnership/LLC Interests and hereby grant to the Administrative Agent, for the
ratable benefit of the Administrative Agent and the Lenders, a security interest
in the Pledged Stock, Partnership/LLC Interests and all other Collateral, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations; provided, that any Security Interest in any Collateral constituting
Pledged Stock or Partnership/LLC Interests issued by any Issuer or
Partnership/LLC that is (a) an Excluded Domestic Subsidiary or (b) which is not
organized under the laws of any political subdivision of the United States shall
be limited to sixty-five percent (65%) of all issued and outstanding shares of
all classes of voting Capital Stock of such Issuer or Partnership/LLC and one
hundred percent (100%) of all issued and outstanding shares of all classes of
non-voting Capital Stock of such Issuer or Partnership/LLC; provided, further
that notwithstanding the foregoing, such pledge and grant of Security Interest
hereunder shall not include any Capital Stock of any Foreign Subsidiary that is
not a First Tier Foreign Subsidiary.

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter pledge and
deliver additional shares of capital stock and/or partnership and membership
interests to the Administrative Agent as collateral security for the
Obligations. Upon such pledge and delivery to the Administrative Agent, such
additional shares of capital stock and/or partnership and membership interests
shall be deemed to be part of the Pledged Stock and/or Partnership/LLC
Interests, as applicable, of such Pledgor and shall be subject to the terms of
this Pledge Agreement whether or not Schedule I has been amended to refer to
such additional shares as required by Section 7(i).

 

3



--------------------------------------------------------------------------------

SECTION 3. Stock Powers; Register of Pledge. Concurrently with the delivery to
the Administrative Agent of each certificate representing one or more shares of
Pledged Stock, the Pledgors shall deliver an undated stock power covering such
certificate, duly executed in blank by the applicable Pledgor.

SECTION 4. Partnership/LLC Interests.

(a) Notwithstanding anything to the contrary contained in any limited liability
agreement, operating agreement, membership agreement, partnership agreement or
similar agreement relating to any Partnership/LLC Interests (as amended,
restated, supplemented or otherwise modified from time to time, a
“Partnership/LLC Agreement”), each member, manager and partner shall be entitled
to pledge its Partnership/LLC Interests to, and grant and collaterally assign
to, the Administrative Agent, for the ratable benefit of itself and the Lenders,
a lien and security interest in its Partnership/LLC Interests without any
further consent, approval or action by any other party, including, without
limitation, any other party to any Partnership/LLC Agreement or otherwise.

(b) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent or its designee shall have the right (but not the
obligation) to be substituted for the applicable Pledgor as a member, manager or
partner under the applicable Partnership/LLC Agreement and the Administrative
Agent or its designee shall have all rights, powers and benefits as a member,
manager or partner, as applicable, under such Partnership/LLC Agreement. For
avoidance of doubt, such rights, powers and benefits of a substituted member
shall include all voting and other rights and not merely the rights of an
economic interest holder. So long as this Pledge Agreement remains in effect, no
further consent, approval or action by any other party including, without
limitation, any other party to the Partnership/LLC Agreement or otherwise shall
be necessary to permit the Administrative Agent or its designee to be
substituted as a member, manager or partner pursuant to this paragraph. The
rights, powers and benefits granted pursuant to this paragraph shall inure to
the benefit of the Administrative Agent and the Lenders and their respective
successors, assigns and designated agents, as intended third party
beneficiaries.

SECTION 5. Pledgors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Pledgor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder (including, without limitation, all
of its obligations as a partner or member of any Partnership/LLC, if applicable)
to the same extent as if this Pledge Agreement had not been executed, (b) the
exercise by the Administrative Agent or any Lender of any of their respective
rights hereunder shall not release any Pledgor from any of its duties or
obligations under the contracts and agreements included in the Collateral
(including, without limitation, all of its obligations as a partner or member of
any Partnership/LLC, if applicable), (c) neither the Administrative Agent nor
any Lender shall have any obligation or liability under the contracts and
agreements included in the Collateral by reason of this Pledge Agreement
(including, without limitation, any obligations or liabilities as a partner or
member of any Partnership/LLC), nor shall the Administrative Agent or any Lender
be obligated to perform any of the obligations or duties of any Pledgor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder, and (d) neither the Administrative Agent nor any Lender
shall have any liability in contract or tort for any Pledgor’s acts or
omissions.

 

4



--------------------------------------------------------------------------------

SECTION 6. Representations and Warranties. To induce the Administrative Agent
and the Lenders to execute the Credit Agreement and make any Extensions of
Credit and to accept the security contemplated hereby, each Pledgor hereby
represents and warrants that:

(a) Such Pledgor (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, as
applicable; (ii) has the power and authority to own its properties and to carry
on its business as now being and hereafter proposed to be conducted and (iii) is
duly qualified and is authorized to do business in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization except where the failure to be so qualified
would not reasonably be expected to result in a Material Adverse Effect.

(b) The execution, delivery and performance by such Pledgor of this Pledge
Agreement (i) have all been duly authorized by all necessary action; (ii) are
within the power and authority of such Pledgor; (iii) do not and will not
require any material Governmental Approval or violate any material Applicable
Law, in each case relating to such Pledgor or any of its Subsidiaries; (iv) do
not and will not conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws or other organization documents of
such Pledgor; (v) do not and will not conflict with, result in breach of or
constitute a default under any indenture, agreement or other instrument in an
aggregate principal amount of at least $20,000,000 or under which amounts
payable or receivable are at least $20,000,000 to which such Pledgor or any of
its Subsidiaries is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person; (vi) do not and will not
result in the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Pledgor other than Liens
arising under the Loan Documents or (vi) do not and will not require any consent
or authorization of, filing with, or other act in respect of, any arbitrator or
Governmental Authority, and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Pledge Agreement, other than (A) consents, authorizations, filings or
other acts or consents for which the failure to obtain or make would not
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (B) consents or filings, if any, under the UCC.

(c) This Pledge Agreement (i) has been duly executed and delivered by the duly
authorized officers of each of the Pledgors party hereto and (ii) is a legal,
valid and binding obligation of such Pledgor, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

(d) All necessary and material permits, registrations and consents relating to
such Pledgor for such making and performance of this Pledge Agreement by the
Pledgors have been obtained (including, without limitation, the consent of any
stockholder or creditor of any Pledgor or any Issuer or any general or limited
partner or member of any Partnership/LLC).

 

5



--------------------------------------------------------------------------------

(e) [Intentionally omitted]

(f) Each financing statement or financing statement amendment naming such
Pledgor as a debtor and attached hereto as Addendum A is in appropriate form for
filing in the appropriate filing offices of the states specified on Schedule II
and, upon the filing of appropriate financing statements or financing statement
amendments in such filing offices, the Security Interests will constitute a
valid, perfected first Lien (subject to Permitted Liens arising by operation of
law) to the extent such Security Interests can be perfected by the filing of
financing statements.

(g) As of the Closing Date and upon each date a Pledgor becomes a party to this
Pledge Agreement pursuant to a Pledge Agreement Supplement (after giving effect
to supplements to each of the Schedules hereto with respect to such subsequent
Pledgor as attached to such Pledge Agreement Supplement), (A) the shares of
Pledged Stock listed on Schedule I constitute (i) all of the issued and
outstanding shares of all classes of the Capital Stock of each Issuer that is a
Domestic Subsidiary (other than an Excluded Domestic Subsidiary),
(ii) sixty-five percent (65%) of all issued and outstanding shares of all
classes of voting Capital Stock of each Issuer that is a First Tier Foreign
Subsidiary or Excluded Domestic Subsidiary and (iii) one hundred percent
(100%) of all issued and outstanding shares of all classes of non-voting Capital
Stock of each Issuer that is a First Tier Foreign Subsidiary or Excluded
Domestic Subsidiary; and (B) there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or permit the issuance of Capital Stock of the Issuers, except as
described on Schedule I.

(h) As of the Closing Date and upon each date a Pledgor becomes a party to this
Pledge Agreement pursuant to a Pledge Agreement Supplement (after giving effect
to supplements to each of the Schedules hereto with respect to such subsequent
Pledgor as attached to such Pledge Agreement Supplement), (A) the
Partnership/LLC Interests listed on Schedule I constitute (i) all of the
outstanding ownership interests in which each Pledgor has any right, title or
interest in each Partnership/LLC which is a Domestic Subsidiary (other than an
Excluded Domestic Subsidiary), (ii) sixty-five percent (65%) of the outstanding
voting ownership interests in which each Pledgor has any right, title and
interest in each Partnership/LLC which is a First Tier Foreign Subsidiary or an
Excluded Domestic Subsidiary and (iii) one hundred percent (100%) of all issued
and outstanding shares of all classes of non-voting ownership interests of each
Partnership/LLC that is a First Tier Foreign Subsidiary or an Excluded Domestic
Subsidiary; and (B) there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or permit the issuance of Capital Stock of the Partnerships/LLCs,
except as described on Schedule I.

(i) The Pledged Stock has been duly authorized and validly issued and is fully
paid and nonassessable (to the extent such concept is applicable) and all of the
Partnership/LLC Interests have been duly authorized and validly issued.

(j) As of the Closing Date and upon each date a Pledgor becomes a party to this
Pledge Agreement pursuant to a Pledge Agreement Supplement (after giving effect
to

 

6



--------------------------------------------------------------------------------

supplements to each of the Schedules hereto with respect to such subsequent
Pledgor as attached to such Pledge Agreement Supplement), such Pledgor is the
record and beneficial owner of, and has good and marketable title to, the
Pledged Stock and Partnership/LLC Interests listed on Schedule I free of any and
all Liens or options in favor of, or claims of, any other Person, except the
Lien created by this Pledge Agreement and Permitted Liens. Neither the Pledgor
nor any Subsidiary thereof has signed or authorized the filing of any financing
statement or any security agreement authorizing any secured party thereunder to
file any financing statement, except to perfect this Pledge Agreement or
Permitted Liens.

(k) As of the Closing Date and upon each date a Pledgor becomes a party to this
Pledge Agreement pursuant to a Pledge Agreement Supplement (after giving effect
to supplements to each of the Schedules hereto with respect to such subsequent
Pledgor as attached to such Pledge Agreement Supplement), (i) such Pledgor is
organized under the laws of the state identified on Schedule II under such
Pledgor’s name; (ii) the taxpayer identification number and Registered
Organization number of such Pledgor is set forth on Schedule II under such
Pledgor’s name; (iii) the chief place of business, chief executive office and
any other office where such Pledgor keeps its books and records relating to the
Collateral are located at the locations specified on Schedule II under such
Pledgor’s name; and (iv) such Pledgor does no business nor has done business
during the past five years under any trade name or fictitious business name
except as disclosed on Schedule II under such Pledgor’s name.

(l) Upon delivery to the Administrative Agent of the (i) stock certificates
evidencing the Pledged Stock and (ii) the Certificated Securities representing
Partnership/LLC Interests that are Securities governed by Article 8 of the Code,
the Lien granted pursuant to this Pledge Agreement will constitute a valid,
perfected first priority Lien on the Collateral (subject to Permitted Liens
arising by operation of law).

(m) None of the Partnership/LLC Interests (i) are traded on a Securities
exchange or in Securities markets, (ii) by their terms expressly or are subject
to Partnership/LLC Agreement that provide that such Partnership/LLC Interests
are Securities governed by Article 8 of the Code (except as set forth on
Schedule I hereto and only to the extent the applicable Pledgor has complied
with Section 7(d) hereto and delivered, or has made arrangements for the
delivery of, the certificate representing such Partnership/LLC Interests),
(iii) are Investment Company Securities (as defined in the Code) or (iv) are
held or maintained in the form of a Securities Entitlement or credited to any
Securities Account.

(n) Upon the request of the Administrative Agent, the Pledgors shall deliver or
make available to the Administrative Agent true and complete copies of the
partnership agreements and operating agreements, as applicable, for each of the
Partnerships/LLCs, which partnership agreements and operating agreements shall
be in full force and effect.

SECTION 7. Certain Covenants. The Pledgors covenant and agree with the
Administrative Agent, for the ratable benefit of the Administrative Agent and
the Lenders, that, from and after the date of this Pledge Agreement until the
Obligations (other than contingent indemnification obligations not yet due and
Bank Product Debt) are paid in full (or, in the case of Letters of Credit, cash
collateralized in accordance with the terms of the Credit Agreement) and the
Commitments are terminated:

(a) Each Pledgor shall promptly notify the Administrative Agent, in writing, of
(i) any Lien (other than the Lien created by this Pledge Agreement or Permitted
Liens) on any of the Collateral which would adversely affect the ability of the
Administrative Agent to exercise any of its remedies hereunder or (b) the
acquisition or ownership by such Pledgor of any Collateral after the date
hereof. At the request of the Administrative Agent or the Required Lenders, each
Pledgor shall promptly (and in any event within ten (10) Business Days after
such request) deliver to the Administrative Agent updated Schedules to this
Pledge Agreement.

 

7



--------------------------------------------------------------------------------

(b) The Pledgors agree that as partners or members in the Partnerships/LLCs they
will abide by, perform and discharge each and every material obligation,
material covenant and material agreement to be abided by, performed or
discharged by the Pledgors under the terms of the partnership agreements and
operating agreements, as applicable, of the Partnerships/LLCs, at no cost or
expense to the Administrative Agent and the Lenders.

(c) If any Pledgor shall, as a result of its ownership of the Collateral, become
entitled to receive or shall receive any Certificated Securities (including,
without limitation, any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for any of the Collateral, or otherwise in respect thereof, such
Pledgor shall accept the same as the agent of the Administrative Agent, hold the
same in trust for the Administrative Agent and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Pledgor
to the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Pledgor, to be held by
the Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations; provided, that at no time shall the Pledged Stock
or Partnership/LLC Interests of any Issuer or Partnership/LLC that is a First
Tier Foreign Subsidiary or an Excluded Domestic Subsidiary exceed sixty-five
percent (65%) of the voting Pledged Stock or voting Partnership/LLC Interests of
such Subsidiary and one hundred percent (100%) of the non-voting Pledged Stock
or non-voting Partnership/LLC Interests of such Subsidiary. In addition, except
as provided by Section 10.4(d) of the Credit Agreement, any sums paid upon or in
respect of the Collateral upon the liquidation or dissolution of any Issuer or
Partnership/LLC shall be held by the Administrative Agent as additional
collateral security for the Obligations.

(d) Without the prior written consent of the Administrative Agent, no Pledgor
will (i) vote to enable, or take any other action to permit, any Issuer or
Partnership/LLC to issue any stock, partnership interests, limited liability
company interests or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock, partnership interests, limited liability company interests or other
equity securities of any nature of such Issuer or Partnership/LLC except for
additional Pledged Stock or Partnership/LLC Interests that will be subject to
the Security Interest granted herein, (ii) consent to any modification,
extension or alteration of the terms of any partnership agreement or operating
agreement of the Partnerships/LLCs that (A) provides that such Partnership/LLC
Interests are Securities governed by Article 8 of the Code or (B) is materially
adverse to the interests of the Administrative Agent under the Loan Documents,
(iii) except as expressly provided to the contrary herein or in the Credit
Agreement, (A) accept a surrender of any partnership agreement or operating
agreement of any of the Partnerships/LLCs or (B) to the

 

8



--------------------------------------------------------------------------------

extent such action is materially adverse to the interests of the Administrative
Agent under the Loan Documents, waive any breach of or default under any
partnership agreement or operating agreement of any of the Partnerships/LLCs by
any other party thereto, (iv) except as expressly permitted pursuant to the
terms of the Credit Agreement, sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Collateral, or (v) create,
incur or permit to exist any Lien or option in favor of, or any claim of any
Person with respect to, any of the Collateral, or any interest therein, except
the Lien created by this Pledge Agreement or Permitted Liens. The Pledgors will
defend the right, title and interest of the Administrative Agent in and to the
Collateral against the claims and demands of all Persons whomsoever.

(e) Each Pledgor shall maintain the Security Interest created by this Pledge
Agreement as a perfected first priority Security Interest (to the extent
required to do so hereunder) and shall defend such Security Interest against the
claims and demands of all Persons whomsoever (in each case, other than with
respect to Permitted Liens arising under operation of law).

(f) No Pledgor will, except upon prior written notice to the Administrative
Agent and delivery to the Administrative Agent of all additional financing
statements (executed if necessary for any particular filing jurisdiction) and
other instruments and documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the Security Interests and,
if applicable, a written supplement to the Schedules to this Pledge Agreement:

(i) change its jurisdiction of organization or the location of its chief
executive office from that identified on Schedule II;

(ii) change its name, identity or corporate or organizational structure to such
an extent that any financing statement filed by the Administrative Agent in
connection with this Pledge Agreement would become misleading; or

(iii) permit any Collateral (other than Certificated Securities delivered to the
Administrative Agent pursuant to Section 2) to be held by any Securities
Intermediary, held or maintained in the form of a Securities Entitlement or
credited to any Securities Account.

(g) Pursuant to Section 9-509 of the Code and any other Applicable Law, each
Pledgor authorizes the Administrative Agent to file or record financing
statements, financing statement amendments and other filing or recording
documents or instruments with respect to the Collateral without the signature of
such Pledgor in such form and in such offices as the Administrative Agent
determines appropriate to perfect the Security Interests of the Administrative
Agent under this Pledge Agreement. Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of Collateral that describes such property in any other manner as
the Administrative Agent may reasonably determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the Security
Interest.

(h) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of the Pledgors, the Pledgors will
promptly and duly execute and

 

9



--------------------------------------------------------------------------------

deliver such further instruments and documents and take such further actions as
the Administrative Agent may reasonably request for the purposes of obtaining or
preserving the full benefits of this Pledge Agreement and of the rights and
powers herein granted. If any amount payable under or in connection with any of
the Collateral shall be or become evidenced by any promissory note, other
instrument or chattel paper, such note, instrument or chattel paper shall be
promptly delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Pledge Agreement.

(i) Each Pledgor shall, promptly (but in any event within five (5) Business
Days) after the acquisition of additional shares of capital stock of any Issuers
or partnership and membership interests of any partnership or limited liability
company since the Closing Date or since Schedule I was last updated, amend and
supplement Schedule I to refer to such additional shares.

SECTION 8. Cash Dividends and Distributions; Voting Rights. Unless an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given notice to the Pledgors of the Administrative Agent’s intent to
exercise its rights pursuant to Section 9 of this Pledge Agreement, the Pledgors
shall be permitted to receive all cash dividends and shareholder, partnership
and membership distributions paid in accordance with the terms of the Credit
Agreement in respect of the Collateral and to exercise all voting and corporate,
partnership or membership rights, as applicable, with respect to the Collateral;
provided, that no vote shall be cast or corporate, partnership or membership
right exercised or other action taken which, in the Administrative Agent’s
reasonable judgment, would impair the Collateral or which would be inconsistent
in any material respect with or result in any violation of any provision of the
Credit Agreement, any other Loan Documents or this Pledge Agreement.

SECTION 9. Rights of the Administrative Agent.

(a) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the Pledgors,
(i) the Administrative Agent shall have the right to receive any and all cash
dividends paid in respect of the Pledged Stock and partnership or membership
distributions, as applicable, in respect of the Partnership/LLC Interests and
make application thereof to the Obligations in the order set forth in
Section 11.4 of the Credit Agreement and (ii) all shares of the Pledged Stock
and the Partnership/LLC Interests shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (A) all voting, corporate, partnership, membership and
other rights pertaining to such shares of the Pledged Stock or Partnership/LLC
Interests at any meeting of shareholders, partners or members of the applicable
Issuer or Partnership/LLC or otherwise and (B) any and all rights of conversion,
exchange, subscription and any other rights, privileges or options pertaining to
such shares of the Pledged Stock or Partnership/LLC Interests as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock or Partnership/LLC Interests
upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of the applicable Issuer or
Partnership/LLC, or upon the exercise by the Pledgors or the Administrative
Agent of any right, privilege or option pertaining to such shares of the Pledged
Stock or the Partnership/LLC Interests, and in connection therewith, the right
to deposit and deliver any and all of the Pledged Stock or the

 

10



--------------------------------------------------------------------------------

Partnership/LLC Interests with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as it may
determine), all without liability except to account for property actually
received by it, but the Administrative Agent shall have no duty to the Pledgors
to exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing. In furtherance thereof, each Pledgor
hereby authorizes and instructs each Issuer or Partnership/LLC with respect to
any Collateral consisting of Pledged Stock or Partnership/LLC Interests to
(i) comply with any instruction received by it from the Administrative Agent in
writing that (A) states that an Event of Default has occurred and is continuing
and (B) is otherwise in accordance with the terms of this Pledge Agreement,
without any other or further instructions from such Pledgor, and each Pledgor
agrees that each Issuer or Partnership/LLC shall be fully protected in so
complying, and (ii) upon and during the continuance of an Event of Default, if
requested by the Administrative Agent, pay any dividends, distributions or other
payments with respect to any Pledged Stock or Partnership/LLC Interests directly
to the Administrative Agent.

(b) The rights of the Administrative Agent and the Lenders hereunder shall not
be conditioned or contingent upon the pursuit by the Administrative Agent or any
Lender of any right or remedy against the Pledgors or against any other Person
which may be or become liable in respect of all or any part of the Obligations
or against any collateral security therefor, guarantee thereof or right of
offset with respect thereto. Neither the Administrative Agent nor any Lender
shall be liable for any failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so, nor shall the
Administrative Agent be under any obligation to sell or otherwise dispose of any
Collateral upon the request of the Pledgors or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof.

SECTION 10. Remedies. If an Event of Default shall occur and be continuing, the
Administrative Agent, on behalf of the Lenders, may exercise, in addition to all
other rights and remedies granted to them in this Pledge Agreement and in any
other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the Code or any
other Applicable Law. Without limiting the generality of the foregoing with
regard to the scope of the Administrative Agent’s remedies, the Administrative
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by any
Applicable Law referred to below) to or upon the Pledgors, any Issuer, any
Partnership/LLC or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, assign, give option or options to
purchase or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, in the over-the-counter market, at any exchange, broker’s
board or office of the Administrative Agent or any Lender or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. The Administrative Agent or any Lender shall have the right upon
any such public sale or sales, and, to the extent permitted by any Applicable
Law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in the
Pledgors, which right or equity is hereby waived or released. To the extent
permitted by any Applicable Law, the Pledgors

 

11



--------------------------------------------------------------------------------

waive all claims, damages and demands they may acquire against the
Administrative Agent or any Lender arising out of the exercise by them of any
rights hereunder, other than claims arising out of gross negligence or willful
misconduct of the Administrative Agent or any Lender as determined by a court of
competent jurisdiction by final and nonappealable judgment. If any notice of a
proposed sale or other disposition of Collateral shall be required by any
Applicable Law, such notice shall be deemed reasonable and proper if given at
least ten (10) days before such sale or other disposition.

SECTION 11. Administrative Agent’s Appointment as Attorney-In-Fact. (a) Each
Pledgor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Pledgor and in the name of such Pledgor or in its own name,
for the purpose of carrying out the terms of this Pledge Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this Pledge
Agreement, and, without limiting the generality of the foregoing, each Pledgor
hereby gives the Administrative Agent the power and right, on behalf of such
Pledgor, without notice to or assent by such Pledgor, to do any or all of the
following upon the occurrence and continuation of an Event of Default:

(i) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;

(ii) execute, in connection with any sale provided for in this Pledge Agreement,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(iii) (A) commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;
(B) defend any suit, action or proceeding brought against such Pledgor with
respect to any Collateral; (C) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; and (D) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Pledgor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Lenders’ Security Interests therein and to effect the intent of
this Pledge Agreement, all as fully and effectively as such Pledgor might do.

(b) If any Pledgor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of
Section 11(a).

 

12



--------------------------------------------------------------------------------

(c) The expenses of the Administrative Agent incurred in connection with actions
taken pursuant to the terms of this Pledge Agreement shall be payable by the
Pledgors to the Administrative Agent on demand.

(d) Each Pledgor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 11(a). All powers,
authorizations and agencies contained in this Pledge Agreement are coupled with
an interest and are irrevocable until this Pledge Agreement is terminated and
the Security Interests created hereby are released.

(e) Each Pledgor acknowledges that the rights and responsibilities of the
Administrative Agent under this Pledge Agreement with respect to any action
taken by the Administrative Agent or the exercise or non-exercise by the
Administrative Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this Pledge
Agreement shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Pledgors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Pledgor shall be under any
obligation, or entitlement to make any inquiry respecting such authority.

SECTION 12. Registration Rights; Private Sales.

(a) The Pledgors recognize that the Administrative Agent may be unable to effect
a public sale of any or all the Collateral, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. The Pledgors acknowledge and
agree that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agree that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Administrative Agent shall be
under no obligation to delay a sale of any of the Collateral for the period of
time necessary to permit the applicable Issuer or Partnership/LLC to register
such securities for public sale under the Securities Act, or under applicable
state securities laws, even if the applicable Issuer or Partnership/LLC would
agree to do so.

(b) The Pledgors further agree to use their commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Collateral pursuant to this Section 12
valid and binding and in compliance with any and all other Applicable Law. The
Pledgors further agree that a breach of any of the covenants contained in this
Section 12 will cause irreparable injury to the Administrative Agent and the
Lenders not compensable in damages, that the Administrative Agent and the
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 12 shall be
specifically enforceable against the Pledgors, and the Pledgors hereby waive and
agree not to assert any defenses against an action for specific performance of
such covenants except for a defense that no Event of Default has occurred under
the Credit Agreement.

 

13



--------------------------------------------------------------------------------

SECTION 13. Amendments, etc. With Respect to the Obligations. The Pledgors shall
remain obligated hereunder, and the Collateral shall remain subject to the Lien
granted hereby, notwithstanding that, without any reservation of rights against
the Pledgors, and without notice to or further assent by the Pledgors, any
demand for payment of any of the Obligations made by the Administrative Agent or
any Lender may be rescinded by the Administrative Agent or such Lender, and any
of the Obligations continued, and the Obligations, or the liability of the
Pledgors or any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered, or released by the Administrative
Agent or any Lender, and the Credit Agreement, any other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or part, as the Lenders (or the
Required Lenders, as the case may be) may deem advisable from time to time, and
any guarantee, right of offset or other collateral security at any time held by
the Administrative Agent or any Lender for the payment of the Obligations may be
sold, exchanged, waived, surrendered or released. Neither the Administrative
Agent nor any Lender shall have any obligation to protect, secure, perfect or
insure any other Lien at any time held by it as security for the Obligations or
any property subject thereto. The Pledgors waive any and all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by the Administrative Agent or any Lender upon this Pledge
Agreement; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Pledge
Agreement; and all dealings between the Pledgors, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Pledge Agreement. The Pledgors waive diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Pledgors with respect
to the Obligations.

SECTION 14. No Subrogation. Notwithstanding any payment or payments made by the
Pledgors hereunder, or any setoff or application of funds of the Pledgors by the
Administrative Agent, or the receipt of any amounts by the Administrative Agent
with respect to any of the Collateral, the Pledgors shall not be entitled to be
subrogated to any of the rights of the Administrative Agent against the Borrower
or any guarantor or against any other collateral security held by the
Administrative Agent for the payment of the Obligations, nor shall the Pledgors
seek any reimbursement from the Borrower or any guarantor in respect of payments
made by the Pledgors in connection with the Collateral, or amounts realized by
the Administrative Agent in connection with the Collateral, until all amounts
owing to the Administrative Agent and the Lenders on account of the Obligations
are paid in full and the Commitments terminated. If any amount shall be paid to
the Pledgors on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by the
Pledgors in trust for the Administrative Agent, segregated from other funds of
the Pledgors, and shall, forthwith upon receipt by the Pledgors, be turned over
to the Administrative Agent in the exact form received by the Pledgors (duly
indorsed by the Administrative Agent, if required) to be applied against the
Obligations, whether matured or unmatured, in such order as set forth in the
Credit Agreement.

SECTION 15. Limitation on Duties Regarding Collateral. The Administrative
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in

 

14



--------------------------------------------------------------------------------

its possession, under Section 9-207 of the Code or otherwise, shall be to deal
with it in the same manner as the Administrative Agent deals with similar
securities and property for its own account. Neither the Administrative Agent,
any Lender nor any of their respective directors, officers, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Pledgors or
otherwise. The powers conferred on the Administrative Agent and the Lenders
hereunder are solely to protect the Administrative Agent and the Lenders’
interests in the Collateral and shall not impose any duty on the Administrative
Agent or any Lender to exercise any such powers. Each of the Administrative
Agent and each Lender shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or agents shall be responsible to any Pledgor
for any act or failure to act hereunder, except for its gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.

SECTION 16. Application of Proceeds. Upon the occurrence and during the
continuance of an Event of Default, the proceeds of any sale of, or other
realization upon, all or any part of the Collateral shall be applied by the
Administrative Agent in accordance with the terms of Section 11.4 of the Credit
Agreement. Any balance of such Proceeds remaining shall be paid over to the
Borrower, on behalf of the Pledgors, or to whomsoever (if such Person is not a
Pledgor) may be lawfully entitled to receive the same. Only after (a) payment by
the Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-608 and Section 9-615 of the Code and
(b) the payment in full (or, in the case of Letters of Credit, cash
collateralized in accordance with the terms of the Credit Agreement) of the
Obligations (other than contingent indemnification obligations not yet due and
Bank Product Debt) and termination of the Commitments, shall the Administrative
Agent account for the surplus, if any, to any Pledgor, or to whomever may be
lawfully entitled to receive the same (if such Person is not a Pledgor). The
Administrative Agent may make distribution hereunder in cash or in kind or, on a
ratable basis, in any combination thereof.

SECTION 17. Waiver, Deficiency. Each Pledgor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Pledge Agreement or the
absolute sale of the Collateral or any portion thereof. Each Pledgor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Administrative Agent or
any Lender to collect such deficiency.

SECTION 18. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, subject to Section 13.4 of the Credit Agreement, the
Administrative Agent and each Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, without notice to any
Pledgor (any such notice being expressly waived by each Pledgor), to setoff and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency), other than deposits in Blackbaud Payment Services
Accounts, at any time held, and other obligations (in whatever currency) at any
time owing by such Lender or such Affiliate to or for the credit or the account
of such Pledgor or any other Credit Party against any and all obligations of
such Pledgor or such other Credit Party now or hereafter existing under

 

15



--------------------------------------------------------------------------------

the Credit Agreement or any other Loan Document to such Lender or such
Affiliate, irrespective of whether or not such Lender or Affiliate shall have
made any demand under the Credit Agreement or any other Loan Document and
although such obligations of the Pledgor or such Credit Party may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of the Administrative Agent and the Lenders and their respective
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of setoff) that the Administrative
Agent or such Lender or their respective Affiliates may have. Each Lender agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application; provided, that the failure to give such notice shall not
affect the validity of such setoff and application.

SECTION 19. All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Pledge Agreement shall be deemed coupled with an interest and shall be
irrevocable so long as any of the Obligations remain unpaid or unsatisfied, any
of the Commitments remain in effect or the Credit Facility has not been
terminated.

SECTION 20. Severability of Provisions. Any provision of this Pledge Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 21. Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Pledge Agreement are for
convenience only, and neither limit nor amplify the provisions of this Pledge
Agreement.

SECTION 22. No Waiver by Course of Conduct, Cumulative Remedies. No waiver of
any Default or Event of Default shall be a waiver of any other Default or Event
of Default. No failure on the part of Administrative Agent or any Lender to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under this Pledge Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. No remedy, right or power
conferred upon the Administrative Agent or any Lender is intended to be
exclusive of any other remedy, right or power given hereunder or now or
hereafter existing at law, in equity, or otherwise, and all such remedies,
rights and powers shall be cumulative.

SECTION 23. Amendments, Waivers and Consents. No term, covenant, agreement or
condition of this Pledge Agreement may be amended or waived, nor may any consent
be given, except in the manner set forth in Section 13.2 of the Credit
Agreement.

 

16



--------------------------------------------------------------------------------

SECTION 24. Expenses and Indemnification.

(a) The Pledgors shall, jointly and severally, pay all reasonable out-of-pocket
expenses (including, without limitation, attorney’s fees and expenses) incurred
by the Administrative Agent and each Lender to the extent the Borrower would be
required to do so pursuant to Section 13.3 of the Credit Agreement.

(b) The Pledgors shall, jointly and severally, pay and indemnify each
indemnified party (which for purposes of this Pledge Agreement shall include,
without limitation, all Lenders) against Indemnified Taxes and Other Taxes to
the extent the Borrower would be required to do so pursuant to Section 4.11 of
the Credit Agreement.

(c) The Pledgors shall, jointly and severally, indemnify each indemnified party
to the extent the Borrower would be required to do so pursuant to Section 13.3
of the Credit Agreement.

(d) All amounts due under this Section shall be payable promptly after demand
therefor.

SECTION 25. Injunctive Relief; Punitive or Indirect Damages.

(a) Each Pledgor recognizes that, in the event such Pledgor fails to perform,
observe or discharge any of its obligations or liabilities under this Pledge
Agreement, any remedy of law may prove to be inadequate relief to the
Administrative Agent and the Lenders. Therefore, each Pledgor agrees that the
Administrative Agent and the Lenders, at the Required Lenders’ option, shall be
entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

(b) The Administrative Agent and the Borrower (on behalf of itself and the other
Credit Parties) hereby agree that no such Person shall have a remedy of punitive
or exemplary damages against any other party to a Loan Document and each such
Person hereby waives any right or claim to punitive or exemplary damages that it
may now have or may arise in the future in connection with any dispute, claim or
controversy arising out of, connected with or relating to this Pledge Agreement
or any Loan Document.

(c) Without limiting the generality of any provisions set forth herein relating
to indemnification or reimbursement by the Borrower or any other Credit Party,
the Administrative Agent and the Borrower (on behalf of itself and the other
Credit Parties) hereby agree that no such Person shall have a remedy of any
consequential or indirect damages against any other party to a Loan Document,
and each such Person hereby waives any right or claim to consequential or
indirect damages that it may now have or may arise in the future in connection
with any dispute, claim or controversy arising out of, connected with or
relating to this Pledge Agreement or any Loan Document.

SECTION 26. Successor and Assigns. This Pledge Agreement shall be binding upon
the successors and assigns of each Pledgor and shall inure to the benefit of
each Pledgor (and shall bind all Persons who become bound as a Pledgor under
this Pledge Agreement), the Administrative Agent and the Lenders and their
successors and assigns; provided that no Pledgor

 

17



--------------------------------------------------------------------------------

may assign, transfer or delegate any of its rights or obligations under this
Pledge Agreement (other than an assignment by operation of law that is otherwise
permitted under the Loan Documents) without the prior written consent of the
Administrative Agent and the Required Lenders.

SECTION 27. Governing Law; Jurisdiction; Venue; Service of Process.

(a) Governing Law. This Pledge Agreement and the other Loan Documents, unless
otherwise expressly set forth therein, shall be governed by, construed and
enforced in accordance with the laws of the State of New York, without reference
to the conflicts or choice of law principles thereof.

(b) Jurisdiction. Each Pledgor, to the maximum extent permitted by Applicable
Law, hereby irrevocably consents to the exclusive jurisdiction of the state and
federal courts located in the City of New York in the State of New York (and any
courts from which an appeal from any of such courts must or may be taken) in any
action, claim or other proceeding arising out of any dispute in connection with
this Pledge Agreement, any rights or obligations hereunder, or the performance
of such rights and obligations. Each Pledgor hereby irrevocably consents to the
service of a summons and complaint and other process in any action, claim or
proceeding brought by the Administrative Agent or any Lender in connection with
this Pledge Agreement, any rights or obligations hereunder, or the performance
of such rights and obligations, on behalf of itself or its property, in the
manner specified in Section 13.1 of the Credit Agreement. Nothing in this
Section 27 shall affect the right of the Administrative Agent or any Lender to
serve legal process in any other manner permitted by Applicable Law or affect
the right of the Administrative Agent or any Lender to bring any action or
proceeding against any Pledgor or its properties in the courts of any other
jurisdictions.

(c) Venue. Each Pledgor hereby irrevocably waives any objection it may have now
or in the future to the laying of venue in the aforesaid jurisdiction in any
action, claim or other proceeding arising out of or in connection with this
Pledge Agreement, any other Loan Document or the rights and obligations of the
parties hereunder or thereunder. Each Pledgor irrevocably waives, in connection
with such action, claim or proceeding, any plea or claim that the action, claim
or other proceeding has been brought in an inconvenient forum.

SECTION 28. Waiver of Jury Trial.

(a) Jury Trial. THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH PLEDGOR HEREBY
IRREVOCABLY WAIVES THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY
ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS PLEDGE AGREEMENT,
THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.

(b) Preservation of Certain Remedies. The parties hereto and the other Loan
Documents preserve, without diminution, certain remedies that such Persons may
employ or

 

18



--------------------------------------------------------------------------------

exercise freely, either alone, in conjunction with or during any dispute, claim
or controversy arising out of, connected with or relating to this Pledge
Agreement or any Loan Document. Each such Person shall have and hereby reserves
the right to proceed in any court of proper jurisdiction or by self help to
exercise or prosecute the following remedies, as applicable: (i) all rights to
foreclose against any real or personal property or other security by exercising
a power of sale granted in the Loan Documents or under Applicable Law or by
judicial foreclosure and sale, including a proceeding to confirm the sale,
(ii) all rights of self help including peaceful occupation of property and
collection of rents, set off, and peaceful possession of property,
(iii) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and in filing an
involuntary bankruptcy proceeding, and (iv) when applicable, a judgment by
confession of judgment.

SECTION 29. Notices. All notices and communications hereunder shall be given to
the addresses and otherwise in accordance with Section 13.1 of the Credit
Agreement.

SECTION 30. Control Agreement. The Pledgors hereby authorize and instruct each
Issuer and Partnership/LLC to comply, and each Issuer and Partnership/LLC hereby
agrees to so comply, with any instruction received thereby from the
Administrative Agent in accordance with the terms of this Pledge Agreement with
respect to the Collateral, without any consent or further instructions from the
Pledgors (or other registered owner), and the Pledgors agree that such Issuer
and such Partnership/LLC shall be fully protected in so complying. Each Issuer
and Partnership/LLC agrees that its agreement set forth in the preceding
sentence shall be sufficient to create in favor of the Administrative Agent, for
the benefit of the Lenders, “control” of the Partnership/LLC Interests within
the meaning of such term under Sections 8-106(c) and 9-106 of the Code.
Notwithstanding the foregoing, nothing in this Pledge Agreement is intended or
shall be construed to mean or imply that the Partnership/LLC Interests
constitute “securities” within the meaning of such term under
Section 8-102(a)(15) of the Code or otherwise to limit or modify the application
of Section 8-103(c) of the Code. Rather, the Administrative Agent has requested
that this provision be included in this Pledge Agreement solely out of an
abundance of caution in the event the Partnership/LLC Interests are,
nevertheless, deemed to constitute “securities” under the Code.

SECTION 31. Concerning the Administrative Agent. The provisions of Article XII
of the Credit Agreement shall inure to the benefit of the Administrative Agent
in respect of this Pledge Agreement and shall be binding upon the Pledgors and
the Lenders. In furtherance and not in derogation of the rights, privileges and
immunities of the Administrative Agent therein set forth:

(a) The Administrative Agent is authorized to take all such action as is
provided to be taken by it as Administrative Agent hereunder and all other
action incidental thereto. As to any matters not expressly provided for herein,
the Administrative Agent may request instructions from the Lenders and shall act
or refrain from acting in accordance with written instructions from the Required
Lenders (or, when expressly required by this Pledge Agreement or the Credit
Agreement, all the Lenders) or, in the absence of such instructions, in
accordance with its discretion.

 

19



--------------------------------------------------------------------------------

(b) The Administrative Agent shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the security interests therein purported to be
granted by this Pledge Agreement, whether impaired by operation of law or by
reason of any action or omission to act on its part (other than any such action
or inaction constituting gross negligence or willful misconduct). The
Administrative Agent shall have no duty to ascertain or inquire as to the
performance or observance of any of the terms of this Pledge Agreement by the
Pledgors.

SECTION 32. Counterparts; Integration; Effectiveness. This Pledge Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and shall be binding upon all parties, their successors and assigns,
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Pledge Agreement
by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective
as delivery of a manually executed counterpart of this Pledge Agreement. This
Pledge Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter.
This Pledge Agreement shall remain in effect through and including the date upon
which all Obligations shall have been indefeasibly and irrevocably paid and
satisfied in full and the Commitments terminated.

SECTION 33. Survival of Indemnities. Notwithstanding any termination of this
Pledge Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Section 24 and any other provision
of this Pledge Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.

SECTION 34. Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Pledge
Agreement with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Pledge Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Pledge Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Pledge Agreement.

SECTION 35. Acknowledgements. Each Pledgor hereby acknowledges that:

(a) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Pledgor arising out of or in connection with
this Pledge Agreement or any of the other Loan Documents, and the relationship
between the Pledgors, on the one hand, and the Administrative Agent and Lenders,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and

(b) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Pledgors and the Lenders.

 

20



--------------------------------------------------------------------------------

SECTION 36. Releases. At such time as the Obligations (other than contingent
indemnification obligations not yet due and Bank Product Debt) shall have been
paid in full (or, in the case of Letters of Credit, cash collateralized in
accordance with the terms of the Credit Agreement) and the Commitments have been
terminated, this Pledge Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Pledgor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party. Upon any such termination, the
Administrative Agent shall execute and deliver to each Pledgor, at such
Pledgor’s expense, such documents as such Pledgor shall reasonably request to
evidence such termination, and such Pledgor shall be entitled to the return,
upon its reasonable request, of such of the Collateral as shall not have been
sold or otherwise applied pursuant to the terms hereof.

SECTION 37. Additional Pledgors. Each Subsidiary of the Borrower that is
required to become a party to this Pledge Agreement pursuant to Section 8.11 of
the Credit Agreement shall become a Pledgor for all purposes of this Pledge
Agreement upon execution and delivery by such Subsidiary of a Pledge Agreement
Supplement.

SECTION 38. Release of Portions of Collateral.

(a) So long as no Default or Event of Default is in existence or would exist
after the application of proceeds as provided below, the Administrative Agent
shall, at the request of a Pledgor, release any or all of the Collateral of such
Pledgor, provided that (i) such release is permitted by the terms of the Credit
Agreement (it being agreed for such purposes that a release will be deemed
“permitted by the terms of the Credit Agreement” if the proposed transaction
constitutes an exception contained in Section 10.5 or Section 10.6 of the Credit
Agreement) or otherwise has been approved in writing by the Required Lenders
(or, to the extent required by Section 13.2 of the Credit Agreement, all of the
applicable Lenders) and (ii) if applicable, the proceeds of such Collateral are
to be applied as required pursuant to the Credit Agreement or any consent or
waiver entered into with respect thereto.

(b) At any time that a Pledgor desires that the Administrative Agent take any
action to give effect to any release of Collateral pursuant to the foregoing
Section 38(a), the Administrative Agent, at the request and expense of a
Pledgor, will duly release such Collateral and assign, transfer and deliver to
such Pledgor such of the Collateral as is then being (or has been) so sold and
as may be in the possession of the Administrative Agent and has not theretofore
been released pursuant to this Pledge Agreement.

SECTION 39. Convio, Inc. and its Subsidiaries. The parties hereto agree that,
pursuant to Section 1.9 of the Credit Agreement, the Capital Stock of Convio and
its Subsidiaries shall not be subject to any of the terms and conditions of this
Pledge Agreement until the expiry of the Convio Acquisition Completion Period
(such date, the “Convio Trigger Date”). On or before the Convio Trigger Date,
the Borrower shall take all actions necessary to make the Capital Stock of
Convio and its Subsidiaries subject to all the terms and conditions of this
Pledge Agreement, including, without limitation, the execution and delivery to
the Administrative Agent of a fully completed Pledge Agreement Supplement by the
Borrower or its applicable Subsidiary and the delivery to the Administrative
Agent of the certificated Capital Stock of Convio and its Subsidiaries (together
with an undated stock power covering such certificate), together with such
supporting documentation as the Administrative Agent may request.

 

21



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, if the Convio Acquisition
Completion Period expires pursuant to clause (z) of the definition thereof, then
the Capital Stock of Convio and its Subsidiaries shall not be subject to the
terms and conditions of this Pledge Agreement at such time as more than 25% of
the value of the assets of the Borrower or of the Borrower and its Subsidiaries
on a Consolidated basis will be margin stock under Regulations T, U or X of the
Board of Governors of the Federal Reserve System (for purposes hereof, “assets”
of the Borrower or any of its Subsidiaries includes, without limitation,
treasury stock of the Borrower or any Subsidiary that has not been retired);
provided, that such exclusion of the Capital Stock of Convio and its
Subsidiaries from the terms and conditions of this Pledge Agreement shall not
apply at such time as 25% or less of the value of the assets of the Borrower or
of the Borrower and its Subsidiaries will be margin stock as set forth in this
paragraph.

SECTION 40. Appointment as Administrative Agent. Wells Fargo Bank, National
Association acted as “Administrative Agent” under the Existing Credit Agreement
and the Existing Pledge Agreement (the “Exiting Administrative Agent”). Upon the
effectiveness of the amendment and restatement of the Existing Credit Agreement
pursuant to the terms of the Credit Agreement and the effectiveness of the
amendment and restatement of the Existing Pledge Agreement pursuant to the terms
hereof, each of the parties hereto agrees that Wells Fargo Bank, National
Association shall cease to constitute the Administrative Agent hereunder, and
shall have no duties or responsibilities hereunder as the Administrative Agent,
and that JPMCB shall constitute the Administrative Agent hereunder upon the
effectiveness of such amendment and restatement. Each of the Pledgors and the
Exiting Administrative Agent hereby authorizes the Administrative Agent to file
or record financing statement amendments with respect to the financing
statements filed or recorded against the Pledgors in connection with the
Existing Pledge Agreement such form and in such offices as the Administrative
Agent determines appropriate to perfect the Security Interests of the
Administrative Agent under this Pledge Agreement. The Pledgors hereby authorize
and request that the Exiting Administrative Agent deliver or cause to be
delivered to the Administrative Agent, at the sole cost and expense of the
Pledgors, all Collateral in the possession or under the control of the Exiting
Administrative Agent.

SECTION 41. Amendment and Restatement. This Pledge Agreement amends and restates
and is given in substitution for, but not in satisfaction of, the Existing
Pledge Agreement; provided that nothing contained in this Pledge Agreement shall
limit or affect the security interests heretofore granted, pledged and/or
assigned to under the Existing Pledge Agreement, which security interests remain
in full force and effect and are hereby ratified, reaffirmed and confirmed in
order to secure the prompt and complete payment and performance of the
Obligations, with the same force, effect and priority in effect both immediately
prior to and after entering into this Pledge Agreement.

[Signatures Page To Follow]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.

 

PLEDGOR: BLACKBAUD, INC. By:  

/s/ Anthony W. Boor

Name:  

Anthony W. Boor

Title:  

Chief Financial Officer, Senior Vice

 

President, Treasurer and Assistant Secretary

Signature Page to

Amended and Restated Pledge Agreement



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

Signature Page to

Amended and Restated Pledge Agreement



--------------------------------------------------------------------------------

 

EXITING ADMINISTRATIVE AGENT:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Exiting Administrative Agent

By:  

 

Name:  

 

Title:  

 

Signature Page to

Amended and Restated Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE I

To Pledge

Agreement

DESCRIPTION OF PLEDGED STOCK

Issuers

 

Issuer

  

Pledgor

  

Class of Stock

   Certificate No.    No. of Shares
Pledged/No. of
Shares Issued and
Outstanding    Percentage of all
Outstanding
Issued Capital
Stock  

Noza, Inc.

  

Blackbaud, Inc.

   Common    54    100/100      100 % 

Caribou Acquisition Company

  

Blackbaud, Inc.

   Common    1    100/100      100 % 

Blackbaud Global Ltd.

  

Blackbaud, Inc.

   Common    3
5    65/1000
585/1000      65 % 

DESCRIPTION OF PARTNERSHIP/LLC INTEREST

Partnerships/LLCs

 

Partnership/LLC

   Partnership/LLC Interest  

Blackbaud, LLC

     100 % 

Public Interest Data, LLC

     100 % 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

To Pledge

Agreement

FILING OFFICES; JURISDICTION OF ORGANIZATION; TAXPAYER

IDENTIFICATION NUMBER; REGISTERED ORGANIZATION NUMBER; CHIEF

EXECUTIVE OFFICE AND OTHER LOCATIONS

 

Entity

  

Filing

Office

  

Jurisdiction

of

Organization

  

Taxpayer

Identification
Number

  

Registered

Organization
Number

  

Chief

Executive

Office

  

DBAs or
Fictitious

Names

Blackbaud, Inc.   

Delaware Secretary

of State

   Delaware    04-3212465    3761397    2000 Daniel Island Drive Charleston, SC
29492-7541   

Target Software, Inc.

 

Target Analysis Group, Inc.

 

eTapestry.com

 

eTapestry

 

Kintera

 

American Fundware

Schedule II

 



--------------------------------------------------------------------------------

ANNEX I

to

AMENDED AND RESTATED

PLEDGE AGREEMENT

Reference is hereby made to the Amended and Restated Pledge Agreement (the
“Agreement”), dated as of February 9, 2012, made by each of BLACKBAUD, INC., a
Delaware corporation (the “Borrower” and together with any additional Material
Domestic Subsidiaries, including the undersigned, which become parties thereto
by executing a Supplement in substantially the form hereof, the “Pledgors”) in
favor of the Administrative Agent. Capitalized terms used herein and not defined
herein shall have the meanings given to them in the Agreement. By its execution
below, the undersigned, [NAME OF NEW PLEDGOR], a [                    ]
[corporation/limited liability company] agrees to become, and does hereby
become, a [Pledgor] under the Agreement and agrees to be bound by such Agreement
as if originally a party thereto. By its execution below, the undersigned
Pledgor represents and warrants as to itself that, after giving effect to this
supplement and the Schedules attached hereto, all of the representations and
warranties contained in the Agreement are true and correct in all material
respects (without duplication with respect to any materiality qualifications set
forth in any individual representation and warranty) as of the date hereof.
[NAME OF NEW PLEDGOR] represents and warrants that, as of the date hereof, the
supplements to the Schedules to the Agreement attached hereto are true and
correct in all material respects and such supplements set forth all information
required to be scheduled under the Agreement. [NAME OF NEW PLEDGOR] shall take
all steps necessary to perfect, in favor of the Administrative Agent, a
first-priority security interest in and Lien against [NAME OF NEW PLEDGOR]’s
Collateral, including, without limitation, delivering all Certificated
Securities together with an undated stock power covering such certificate duly
executed in blank by such Pledgor to the Administrative Agent, and taking all
steps necessary to properly perfect the Administrative Agent’s interest in any
uncertificated equity or membership interests.

IN WITNESS WHEREOF, the undersigned has caused this Annex I counterpart to the
Agreement to be duly executed and delivered as of this             day of
            ,             .

 

[NAME OF NEW PLEDGOR] By:  

 

Title:  

 

Annex I